[Cite as Fitzpatrick v. Univ. of Toledo Med. Ctr., 2012-Ohio-3998.]



                                                          Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us



KIM M. FITZPATRICK

        Plaintiff

        v.

UNIVERSITY OF TOLEDO MEDICAL CENTER

        Defendant

Case No. 2011-06498

Judge Joseph T. Clark

ENTRY GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

        {¶ 1} On March 12, 2012, defendant filed a motion for summary judgment
pursuant to Civ.R. 56(B). Plaintiff did not file a response. The motion is now before the
court for a non-oral hearing pursuant to L.C.C.R. 4.
        {¶ 2} Civ.R. 56(C) states, in part, as follows:
        {¶ 3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Gilbert v. Summit Cty., 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc., 50 Ohio St.2d 317 (1977).
Case No. 2011-06498                               -2-                            ENTRY

      {¶ 4} Plaintiff asserts a claim for negligence.1 According to plaintiff, on January
19, 2010, her nine-year-old son was suffering from a severe sore throat.          Plaintiff
arranged for a ride to the hospital with her friend, Tequila Colbert, to have her son
examined at the emergency room. At approximately 10:00 a.m., plaintiff, her son, and
Colbert arrived at the hospital. Colbert parked the vehicle in the parking lot adjacent to
the emergency room entrance. Plaintiff alighted from the passenger side of the vehicle
with her cell phone in one hand and her purse in the other. As plaintiff walked toward
the back of the car on her way to the emergency room, she slipped on an accumulation
of snow and ice and fell on the right side of her body, injuring her right arm, wrist and
shoulder.
      {¶ 5} Defendant contends that natural snow and ice accumulations constitute an
open and obvious hazard and that it has no duty to warn of such a hazard.
      {¶ 6} In order for plaintiff to prevail upon her claim of negligence, she must prove
by a preponderance of the evidence that defendant owed her a duty, that defendant’s
acts or omissions resulted in a breach of that duty, and that the breach proximately
caused her injuries. Armstrong v. Best Buy Co., Inc., 99 Ohio St.3d 79, 81, 2003-Ohio-
2573, citing Menifee v. Ohio Welding Products, Inc., 15 Ohio St.3d 75, 77 (1984).
Under Ohio law, the duty owed by an owner or occupier of a premises generally
depends on whether the injured person is an invitee, licensee, or trespasser. Gladon v.
Greater Cleveland Regional Transit Auth., 75 Ohio St.3d 312, 315, 1996-Ohio-137.
Plaintiff was on defendant’s premises for purposes that would classify her as an invitee,
defined as a person who comes “upon the premises of another, by invitation, express or
implied, for some purpose which is beneficial to the owner.” Baldauf v. Kent State
Univ., 49 Ohio App.3d 46, 47 (10th Dist.1988). Based on plaintiff’s status as an invitee,
the court finds that defendant owed her a duty to exercise reasonable care in keeping
the premises in a safe condition and warning her of any latent or concealed dangers of

      1
       Plaintiff’s deposition was filed with the court on March 12, 2012.
Case No. 2011-06498                          -3-                                   ENTRY

which defendant had knowledge. Perry v. Eastgreen Realty Company, 53 Ohio St.2d
51, 52-53 (1978); Presley v. Norwood, 36 Ohio St.2d 29, 31 (1973); Sweet v. Clare-Mar
Camp, Inc., 38 Ohio App.3d 6 (8th Dist.1987).
       {¶ 7} However, a property owner is under no duty to protect an invitee from
dangers known by the invitee or conditions that are so obvious and apparent to the
invitee that she should reasonably be expected to discover and protect herself against
them. Paschal v. Rite Aid Pharmacy, Inc., 18 Ohio St.3d 203, 203-204 (1985); Sidle v.
Humphrey, 13 Ohio St.2d 45 (1968), paragraph one of the syllabus; Brinkman v. Ross,
68 Ohio St.3d 82, 84, 1993-Ohio-72. “The dangers from natural accumulations of ice
and snow are ordinarily so obvious and apparent that an occupier of premises may
reasonably expect that a business invitee on his premises will discover those dangers
and protect himself against them.” Sidle, supra, paragraph two of the syllabus. Plaintiff
has not alleged that the accumulation of snow and ice was somehow unnatural or that
such an accumulation created a situation substantially more dangerous than an invitee
normally associates with natural snow and ice accumulation.           Bowen v. Columbus
Airport, L.P., 10th Dist. No. 07AP-108, 2008-Ohio-763. Moreover, “[o]ne who maintains
a private motor vehicle parking area, for the accommodation of those he serves in a
professional or business way, is generally under no legal obligation * * * to remove a
natural accumulation of snow and ice therefrom.” Jeswald v. Hutt, 15 Ohio St.2d 224
(1968), paragraph one of the syllabus.
       {¶ 8} Plaintiff did not file a response to defendant’s motion. In her deposition,
plaintiff admitted that the snow and ice was “very visible” and that the fall was “purely a
slip on the ice * * *.” (Plaintiff’s Deposition, p. 12.) According to plaintiff, Toledo roads
that morning were very slippery, and defendant had not plowed the parking lot or salted
the area to melt the ice. (Plaintiff’s Deposition, p. 6.)
       {¶ 9} Even when construed in plaintiff’s favor, the only reasonable conclusion to
be drawn from the evidence is that the natural accumulation of snow and ice upon
which plaintiff slipped and fell was an open and obvious hazard. Accordingly, defendant
Case No. 2011-06498                        -4-                                     ENTRY

was under no obligation to warn plaintiff of such a hazard.         Similarly, plaintiff has
presented no evidence which would permit an inference that defendant knew or should
have known that the natural accumulation of snow and ice was substantially more
dangerous than plaintiff should have anticipated. Bowen, supra.
         {¶ 10} In short, there exists no genuine issue as to any material fact and
defendant is entitled to judgment as a matter of law. Defendant’s motion for summary
judgment is GRANTED and judgment shall be rendered in favor of defendant. All future
events are VACATED. Court costs are assessed against plaintiff. The clerk shall serve
upon all parties notice of this judgment and its date of entry upon the journal.




                                          _____________________________________
                                          JOSEPH T. CLARK
                                          Judge

cc:


Anne B. Strait                                James H. Anderson
Assistant Attorney General                    Marvin K. Jacobs
150 East Gay Street, 18th Floor               1122 Adams Street
Columbus, Ohio 43215-3130                     Toledo, Ohio 43604

Mark I. Jacobs
241 North Superior Street, Suite 200
Toledo, Ohio 43604-1253

003
Filed May 8, 2012
To S.C. Reporter August 31, 2012